Citation Nr: 0010438	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  He served in the Republic of Vietnam during 
the Vietnam era, and was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 confirmed rating 
decision of the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO), which denied a claim of 
entitlement to service connection for PTSD.  It was remanded 
by the Board for additional development in December 1996, and 
is now back at the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran is a combat veteran who served in the 
Republic of Vietnam during the Vietnam era, and he has 
claimed combat stressors that are credible, and consistent 
with the circumstances, conditions and hardships of his 
service. 

3.  The competent evidence as to whether a diagnosis of PTSD 
is warranted or not in the present case is in relative 
equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that every claimant seeking 
entitlement to service connection has the initial burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See, 38 C.F.R. § 3.304(f) (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See, 38 U.S.C.A. § 5107(b) (West 
1991); and 38 C.F.R. § 3.102 (1999).

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  It is in recognition 
of our debt to our veterans that society has, through 
legislation, taken upon itself the risk of error when, in 
determining whether a veteran is entitled to benefits, there 
is an "approximate balance of positive and negative 
evidence."  By tradition and by statute, the benefit of the 
doubt belongs to the veteran.   See, Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In the present case, the veteran contends that he experienced 
traumatic events while serving in combat in the Republic of 
Vietnam during the Vietnam era, and that these experiences 
triggered the onset of his PTSD, which has caused industrial 
and social impairment, and has prompted multiple VA 
psychiatric admissions throughout the years.  The Board notes 
that the veteran is a combat veteran, and that he has claimed 
combat stressors that are credible, and consistent with the 
circumstances, conditions and hardships of his service.  
Therefore, there is no need to accomplish additional 
development to attempt to verify the claimed stressors, to 
which further reference will be made later in this decision.  
Also, since there is competent evidence in the record showing 
multiple diagnoses of PTSD, as well as lay evidence 
suggesting a nexus between the PTSD and the inservice 
stressors, the Board finds that the veteran has submitted a 
claim for service connection for PTSD that is well grounded 
or capable of substantiation, in accordance with the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991), and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board also notes 
that the facts relevant to this appeal have been properly 
developed, and that VA's obligation to assist the veteran in 
the development of his claim has been fully satisfied.  Id.

The service medical records in the file reveal that, while a 
psychiatric disability was not diagnosed on discharge, the 
veteran indicated, in the report of medical history for 
separation purposes that he filled out and signed in 
September 1970, that he had had, or currently had, trouble 
sleeping, as well as nervous troubles of some sort.  In 
September 1972, he had his first VA psychiatric admission 
and, while the diagnosis was listed as schizophrenia, 
undifferentiated type, it was noted in that record that the 
veteran reported that he had felt strange, easily irritable, 
withdrawn, and with a general apathy and lack of interest for 
everything since being discharged from active military 
service.  He also reported terrifying nightmares, which would 
wake him up, as well as homicidal and suicidal ideations, all 
having started shortly after service.

The record contains opinions from several VA mental health 
specialists indicating that either the criteria for a 
diagnosis of PTSD are not fulfilled in this case, or that 
diagnoses other than PTSD, such as depression, dysthymia, and 
alcohol dependence, are warranted instead.  In this regard, 
it is noted that, according to a December 1990 VA psychiatric 
examination report, the veteran had a post-service medical 
history that included admissions with diagnoses of 
schizophrenia, undifferentiated type, alcohol dependence, by 
history, rule-out PTSD, and PTSD.  The veteran was examined, 
but it was noted that his thought content dealt mostly with 
"description of some depressive symptomatology," although 
the veteran did describe having memories from Vietnam, 
"becoming rather depressed when he starts thinking about 
this, unable to sleep, and also ... irritable and sometimes 
losing control of his impulses."  The subscribing examiners 
listed depressive disorder, not otherwise specified, and 
substance (alcohol) abuse, by record, as the diagnoses in 
Axis I, and explained that they had found no evidence to make 
a diagnosis of PTSD, although the veteran did show "some 
features of the condition, but this is not enough to comply 
with DSM-III diagnostic requirements."

In August 1992, the veteran was again examined by VA mental 
health specialists, and, while a depressive disorder and 
alcohol dependence, in remission, were again diagnosed, it 
was again noted that the veteran complained of recalling 
inservice stressful events, such as witnessing a fellow 
soldier who fell from a helicopter, and killing four 
Vietnamese with a grenade.  In November 1993, he was again 
examined by the VA psychiatrist who conducted the December 
1990 psychiatric examination, but, again, it was noted that 
"[i]t is our opinion that this veteran's condition and 
symptoms do not fulfill [the] criteria for a diagnosis of 
P[TSD] and that his correct psychiatric diagnosis should be 
that of Dysthymia."  This psychiatrist thereafter re-
examined the veteran in July 1998, and indicated that "the 
diagnosis will remain as stated," while the VA psychiatrist 
who examined the veteran in August 1992 diagnosed once again, 
in July 1998, a depressive disorder and alcohol abuse, in 
remission.  It was implied, in these reports of July 1998, 
that alcohol intake might be a component of the veteran's 
psychiatric problems, but it was thereafter clarified in them 
that a "urine ethanol level test was found negative."

All of the above notwithstanding, the Board notes that the 
record also contains, as indicated earlier in this decision, 
multiple diagnoses of PTSD, all rendered by VA mental health 
specialists.  In this regard, the Board notes that, according 
to an April 1988 VA psychological examination report, the 
veteran complained of headaches, loss of energy, sleeping 
difficulties, nightmares, and anger outbursts.   He 
acknowledged that at times his behavior became unintelligible 
to himself and others, since he appeared to behave as if he 
were still in the war.  The veteran was not able to elaborate 
much on this, and only discussed an instance in which he 
appeared to have a visual hallucination, but his wife did 
discuss various instances in which he appeared to have been 
experiencing flashbacks.  For example, she said that, on two 
occasions, he had requested that his wife run over an 
individual because "he was a Vietnamese."  At those times, 
he would usually tear off a piece of his clothing, would wrap 
it around his head, and would then start referring to himself 
as a soldier who had been "commanded to destroy the enemy."  
When his spouse refused to comply with his requests, he would 
become angry and would start screaming at her, saying that 
she should follow orders, "or all of them would die."

According to the above report, the veteran's anxiety level 
appeared to be moderate to severe, but he was in contact with 
reality and there was no apparent evidence of a perceptual 
and/or thought disorder.  The theme of war and death, 
however, appeared to occupy most of his conscious thinking, 
but these thoughts were seldom acknowledged for fear of 
disorganization.  In the examiner's opinion, "[t]he result 
of this evaluation supports the diagnosis of P[TSD]."

In addition to the above, the vast majority of the multiple 
VA psychiatric admissions of the veteran throughout the years 
have included a diagnosis of PTSD.  For instance, the Board 
notes that, in May 1990, the veteran had a one-day admission 
due to complaints of auditory hallucinations, depression, 
nightmares, insomnia, poor control of his impulses, suicidal 
ideas, anorexia, and frequent crying.  He was noted to be 
sad, depressed, with low self-esteem, with accusatory 
ideations, guilt feelings and death wishes, his main topic of 
concern being about Vietnam experiences and flashbacks.  It 
was noted that the veteran had attended a VA PTSD group, and 
that, in the subscribing physician's opinion, he was "a 
severely disabled veteran that is unemployable."  Major 
depression and PTSD were both diagnosed, and similar 
diagnoses were rendered in August 1990 (after a 43-day VA 
psychiatric admission), March 1991 (after a 28-day 
psychiatric admission), June 1991 (after a 22-day psychiatric 
admission), March 1992 (after a 21-day psychiatric 
admission), June 1992 (after a 37-day admission), August 1992 
(after a 29-day psychiatric admission), October 1992 (after a 
23-day psychiatric admission), and April 1993 (after a 22-day 
admission).  Similar diagnoses were also rendered pursuant to 
VA admissions in 1995, 1996 and 1997, and the Board notes 
that this pattern suggests that there may have been 
additional, more recent psychiatric admissions in this case, 
with the same diagnoses.

The most recent VA discharge summary in the file, which 
reveals a 21-day psychiatric admission starting in February 
1997, is illustrative of the contents of the above mentioned 
hospitalization reports.  According to this report, the 
veteran was admitted due to his having become increasingly 
irritable, destructive and aggressive.  The veteran 
complained of ideas of aggression, fear of losing control of 
his aggressive impulses, anhedonia, anorexia, "command-
type" auditory hallucinations telling him to kill himself 
and to "help us," helicopter sounds and nightmares about an 
incident in Vietnam in which he was hurt by a mine-like 
weapon.  He also reported sadness, insomnia and isolation 
tendencies, and said that he was mad at a helicopter that had 
flown over his house.  Depression, not otherwise specified, 
and PTSD, chronic, were diagnosed, and the veteran was 
eventually discharged after the exacerbation of his symptoms 
was controlled by medication and mental health therapy.

As noted above, the record shows that the veteran is a combat 
veteran, who has reported stressful inservice experiences, 
and he has had multiple hospitalizations in which he has 
reported symptoms arising from those inservice experiences.  
A question has arisen as to whether he indeed suffers from 
PTSD.  Insofar as the remaining criteria set forth in 
§ 3.304(f) for a grant of service connection for PTSD have 
been met, the answer to this question will determine whether 
the benefits sought on appeal are warranted in this case.  As 
clearly shown in the above discussion of the pertinent 
competent evidence of record, several mental health experts 
have said that the veteran does not meet the criteria for a 
diagnosis of PTSD, while other mental health experts, 
particularly those who have treated the veteran during his 
multiple psychiatric hospitalizations, have indicated that 
the veteran indeed suffers from PTSD.  The Board then finds 
that the evidence as to whether the veteran has PTSD or not 
is in relative equipoise.  Therefore, resolving reasonable 
doubt in favor of the veteran, the Board concludes that 
service connection for PTSD is warranted.
 

ORDER

Service connection for PTSD is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


